 1
 2
 3
 4
 5
 6
 7
 8                                  UNITED STATES DISTRICT COURT
 9
                                  EASTERN DISTRICT OF CALIFORNIA
10
11   B.B., by and through MONICA BONELLO,            )   Case No.: 1:18-cv-01626- LJO - JLT
                                                     )
12                  Plaintiff,                       )   ORDER GRANTING THE MOTION TO APPOINT
                                                     )   MONICA BONELLO AS GUARDIAN AD LITEM
13          v.                                       )   FOR MINOR PLAINTIFF B.B.
14   FRUITVALE SCHOOL DISTRICT, et al.               )
                                                     )   (Doc. 2)
15                  Defendants.                      )
                                                     )
16
17          Monica Bonello initiated this action on behalf of the minor plaintiff B.B., her child, seeking

18   attorney fees and costs incurred with an administrative proceeding. (See generally Doc. 1) Ms. Bonello

19   seeks appointment as the guardian ad litem for B.B. (Doc. 2) For the following reasons, the request for

20   appointment of Ms. Bonello as the guardian ad litem is GRANTED.

21   I.     Appointment of a Guardian Ad Litem

22          Pursuant to the Federal Rules of Civil Procedure, “[a] minor . . . who does not have a duly

23   appointed representative may sue by a next friend or by a guardian ad litem.” Fed. R. Civ. P. 17(c)(2).

24   In addition, a court “must appoint a guardian ad litem - or issue another appropriate order - to protect a

25   minor or incompetent person who is unrepresented in an action.” Id. The capacity of an individual to

26   sue is determined “by the law of the individual’s domicile.” Fed. R. Civ. P. 17(b).

27          Because K.M. resides in California, the law of this state governs. Under California law, an

28   individual under the age of eighteen is a minor, and a minor may bring suit as long as a guardian

                                                         1
 1   conducts the proceedings. Cal. Fam. Code §§ 6502, 6601. A guardian ad litem may be appointed to
 2   represent the minor’s interests. Cal. Code Civ. P. § 372(a).
 3   II.     Discussion and Analysis
 4           In determining whether to appoint a particular guardian ad litem, the court must consider
 5   whether the minor and the guardian have divergent interests. Cal. Code Civ. P. § 372(b)(1). “When
 6   there is a potential conflict between a perceived parental responsibility and an obligation to assist the
 7   court in achieving a just and speedy determination of the action, a court has the right to select a
 8   guardian ad litem who is not a parent if that guardian would best protect the child’s interests.” Williams
 9   v. Super. Ct., 147 Cal. App. 4th 36, 38 (Cal. Ct. App. 4th 2007) (internal quotation marks and citation
10   omitted). “[I]f the parent has an actual or potential conflict of interest with his child, the parent has no
11   right to control or influence the child's litigation.” Id. at 50.
12           B.B. is the ten-year-old child of Monica Bonello. (Doc. 2 at 2), and is a minor under California
13   law. See Cal. Fam. Code § 6502. As a minor, B.B.’s ability to bring suit is contingent upon the
14   appointment of a guardian ad litem. Upon review of the complaint, it does not appear Ms. Bonello has
15   any adverse interests to those of her child. In addition, Ms. Bonello does not have competing claims
16   with Plaintiff, because B.B. is the only plaintiff in this action, and the only claims are asserted on the
17   child’s behalf. Accordingly, appointment of Ms. Bonello as guardian ad litem for her child is
18   appropriate. See Burke v. Smith, 252 F.3d 1260, 1264 (11th Cir. 2001) (“Generally, when a minor is
19   represented by a parent who is a party to the lawsuit and who has the same interests as the child there
20   is no inherent conflict of interest.”); see also Anthem Life Ins. Co. v. Olguin, 2007 U.S. Dist. LEXIS
21   37669, at *7 (E.D. Cal. May 9, 2007) (observing that “[a] parent is generally appointed guardian ad
22   litem”).
23   III.    Conclusion and Order
24           The decision whether to appoint a guardian ad litem is “normally left to the sound discretion of
25   the trial court.” United States v. 30.64 Acres of Land, etc., 795 F.2d 796, 804 (9th Cir. 1986). Here, it
26   does not appear Ms. Bonello has conflicting interests, and as such she may be appointed to represent
27   the interests of her child. Therefore, the Court is acting within its discretion to grant the application to
28   be appointed as the guardian ad litem.

                                                            2
 1        Based upon the foregoing, the Court ORDERS:
 2        1.    The motion for appointment of Monica Bonello as guardian ad litem for B.B. (Doc. 2)
 3              is GRANTED; and
 4        2.    Monica Bonello is appointed to act as guardian ad litem for B.B. and is authorized to
 5              prosecute this action on the child’s behalf.
 6
 7   IT IS SO ORDERED.
 8
       Dated:   November 29, 2018                          /s/ Jennifer L. Thurston
 9                                                  UNITED STATES MAGISTRATE JUDGE

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                     3
